Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion, observations in addition to those outlined in the majority and dissenting opinions should be noted. Testimony was given that for more than a two-year period, appellant would drink “a 6-pack, maybe two 6-packs, maybe more sometimes, a day”; he would require the child to sit on his knees and hold his hands out in front of him for hours at a time; appellant had been paralyzed in part and had to use the back of his hand in slapping at and bruising the child’s face and body at least 13 times; he kissed the daughter passionately on the mouth “the way a man kisses a woman”; he abused the dog, Disco, and stated the way to *478train a dog was to “tie him up and starve him to death and feed him gun powder”; he had lived with a housekeeper in an unmarried state with implications and possibilities of criminal fornication occurring; the housekeeper testified that he placed his hands on her throat, choked her, beat on her, mistreated the children and broke her nose, necessitating that she go to the emergency room at the hospital, and on one occasion she had to be taken to the Gateway House for battered women.
All of this in its totality would add up to at least mental and physical child abuse, as well as abuse to the housekeeper and dog, and would justify and warrant a finding of parental unfitness. I would affirm the action of the Juvenile Court.